Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 9,824,181 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14 and 15 disclose all the claims limitations of claims 11-14 of the claimed invention. See the table below.

Instant Application – 16/107,904
US Patent 9,824,181 B2
11. A parallel genomic comparative analysis system comprising:
14. A parallel genomic comparative analysis system comprising: 
a computer-readable memory; and
a memory; and
a sequence analysis engine having at least one processor coupled with the computer-readable memory and configured to:
a sequence analysis engine coupled with the memory and configured to:

access a first file storing tumor sequence data including reads associated with a tumor tissue;
access a first file storing tumor sequence data including short reads associated with a tumor tissue;
access a second file storing matched normal sequence data including reads associated with a matched normal tissue; 

Claim 12. The system of claim 11, wherein the reads comprises short reads.
access a second file storing matched normal sequence data short reads associated with a matched normal tissue
read, into the computer-readable memory at the same time from the first and second files and relative to a first genomic position, the reads associated with the tumor tissue and the reads associated with the matched normal tissue;

 Claim 13. The system of claim 11, wherein the first and second genomic positions are relative to reference genome.
align, relative to a first genomic position within a reference genome, the short reads associated with the tumor tissue with the short reads associated with the matched normal tissue;

align, relative to a second genomic position within the reference genome, the short reads associated with the tumor tissue with the short reads associated with the matched normal tissue;



15. The system of claim 14 wherein the sequence analysis engine is further configured to select a tumor genotype and a matched normal genotype that maximize a joint probability as a function of the tumor short read sequences and the match normal short read sequences at the genomic position.



Claim 11 of the claimed invention differs from claim 14 of US Patent 9,824,181 in that it does not claim short reads, a reference genome and maximum joint probability in claim 11. However the claimed invention does claim short reads in claim 12, a reference genome in claim 13, and a maximize joint probability in claim 14. . Nonetheless, the removal of said limitations from claim 11 of the present application made claim 11 a broader version of claim 14 of the US Patent 9,824,181 B2. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 11-14 is not patentably distinct from claim 14 and 15 of US Patent 9,824,181 B2.

In regards to claim 11-14 of claimed invention, they correspond to that of claim 14 and 15 of the US Patent 9,824,181 B2.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claims  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:


    PNG
    media_image1.png
    261
    653
    media_image1.png
    Greyscale


	The closest prior art of record is: 
Quinlan et al. – “Bedtools: A Flexible Suite of Utilities for Comparing Genomic Features” – it teaches wherein genomic sequence and second genomic sequence, align them by fining a common genomic location. However it fails to disclose the likelihood as defined above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125